SCHOTT, Judge,
concurring:
Rules of Racing LAC 11-6:53.25 empowers the Racing Commission “or the steward representing the Commission” to authorize the kind of search made in this case. R.S. 4:147(2) provides that one of three permanent stewards shall be appointed to represent the Commission and that the commission may appoint other stewards for specific duties. Clearly, the state police who made the search were stewards in the latter sense and were not “the steward representing the Commission” referred to in the Rule and obviously meaning the one of the three full time permanent stewards. There is nothing in the record to show that the police were properly authorized to make their search.
The same rule provides that a trainer, like plaintiff, by accepting a license to operate as a trainer, is deemed to consent to a search conducted pursuant to the rule. However, since the search in this case was not properly authorized, plaintiff cannot be said to have consented to it.
Thus, I concur in the reversal only because the commission’s own rule was violated.